Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 7, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 10-12, 14, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kashi (U.S. Patent Application Publication No. 2016/0300187) in view of Decanne (U.S. Patent Application Publication No. 2016/0072915), Lampert (U.S. Patent Application Publication No. 2017/0323371), Vaghi (U.S. Patent Application Publication No. 2004/0064326), and Nitzan (U.S. Patent Application Publication No. Nitzan 2003/0182155).
	Kashi teaches an intelligent collection box for a delivery service comprising (see Fig. 1, item 100):
a processor (see Fig. 1, item 112);
a computer-readable data storage system, operably connected to the processor, that stores program instructions (see Fig. 1, item 114; see also [0046] where further represents that the system can include a computer-readable storage media having stored thereon computer executable components, and a processor configured to execute computer executable components stored in the computer-readable storage media);
a weighing scale operably connected to the processor (see Fig. 5, item 510; see also [0086] where further describes that one or more compartments can implement a weighing mechanism to weigh contents within a compartment. For instance, the weight of a package within a particular compartment can be determined by device by utilizing a weighing scale or weighing platform integrated into a respective compartment.);
a display operably connected to the processor (see Fig. 1, item 140; see also [0069] where further describes that device 100 can employ an interface component 140 of a presentation component 160 (e.g., using a user device 150) configured to present a set of information corresponding to the set of storage compartments and a set of contents located within the storage compartments. In an aspect, interface component 140 and/or presentation component 150 can display a graphical user interface via a display screen located on the device and/or via a display screen of another device, e.g., mobile device, laptop, PDA, tablet, desktop computer, etc.);
a speaker operably connected to the processor (see Fig. 17, items 1734 and 1736; see also [0162] where further explains that output adapter 1734 is provided to illustrate that there are some output devices 1736 like monitors, speakers, and printers, among other output devices 1736, which require special adapters. The output adapters 1734 include, by way of illustration and not limitation, video and sound cards that provide a means of connection between the output device 1736 and the system bus 1708.);
a microphone operably connected to the processor (see [0095] where further elaborates on the notion that the device can send an audio or video recording of a transaction (e.g., delivery, pick-up, access to a storage compartment by a non-owner user, attempted theft, etc.) as recorded by cameras and microphones installed within or on the encasing of the device (e.g., on top of the device) and inside the compartments);
a network interface operably connected to the processor (see Fig. 1, item 116); and
a power generator configured to supply electrical power used by the intelligent collection box (see Fig. 5, item 520; see also [0098] where further describes that a battery compartment 520 stores a battery to power device 500. Further see [0092], which indicates that any of the smart mailbox device embodiments or any one or more compartment may include solar power operations. As such, the device can be overlaid with integrated solar panels in order to provide an energy efficient solar source of energy to power the device in addition or in lieu of traditional power sources);
wherein the program instructions, when executed by the processor, cause the intelligent collection box to perform operations comprising (see Fig. 1, item 114; see also [0046] where further explains that a computer readable storage device is provided to include instructions that, in response to execution, cause a system including a processor to perform operations that facilitate the secure storage of and access to items for delivery):
determining a weight of the item using the weighing scale (see [0086] where further represents that the one or more compartments can implement a weighing mechanism to weigh contents within a compartment. For instance, the weight of a package within a particular compartment can be determined by device 100 by utilizing a weighing scale or weighing platform integrated into a respective compartment. The scale can be calibrated and contain an overload protector);
determining delivery options for the item using the weight and using delivery information obtained via the network interface (see [0086] where further explains that the scale can include the ability to tare packages, automate the measuring of a package, convert various units (e.g., grams to pounds and ounces), and connect with a display (e.g., device display or user device display such as a tablet or mobile phone) to present the weight data. Also see 0087 where further describes that, in an aspect, the weighing component in association with the postage generation component of the device can weigh a package and generate a postage payment indicia based on the weight of the package. Thus a compartment of the device can accurately and precisely apply a postage payment to a package and ready such package for pick-up and sending to an intended recipient using the device); 
determining a delivery fee for the item using the weighing scale (see [0087] “the weighing 
component in association with the postage generation component of the device can weigh a package and generate a postage payment indicia based on the weight of the package. Thus a compartment of the device can accurately and precisely apply a postage payment to a package and ready such package for pick-up and sending to an intended recipient using the device”); and
determining that the item has been received by a delivery service collection box (see Fig. 12, item 1200; see also [0138] where further describes that a notification can be sent (e.g., using network 116) to users and user devices (e.g., using notification component 1210) as relates to the occurrence of numerous activities associated with the smart mailbox. For instance, such activities can include users accessing compartments, failed attempts by users to access compartments, locking and unlocking of compartments, delivery notifications, pick up notifications, expiration of item notifications, movement of the device notifications, warning notifications, and other such notifications);
	Kashi does not explicitly teach, however Decanne teaches identifying one or more spoken keywords spoken by a user using the microphone; determining that at least one of the one or more spoken keywords match a predefined user interaction trigger; authenticating the user based on the at least one of the one or more spoken keywords; triggering an audible interaction session between the user and the intelligent collection box based on the determining that the at least one of the one or more spoken keywords match the predefined user interaction trigger, wherein the interaction session comprises an interactive audible dialogue between the user and the intelligent collection box (see [0039] “user authentication using either image/video recognition or audio recognition is established at the sign-in station,” [0048] “the interactive kiosk 104 may request that the user speaks the keyword provided to the user at the sign-in kiosk,” Claim 5 “kiosks identify users by requesting the user to speak 
the assigned audio password into a microphone associated with each kiosk,” [0032] “the user interacts with touch-free interactive kiosks 104 utilizing other methods, such as voice cues, hand gestures, etc. In one embodiment, a user may make a swiping motion in order to skip content or select different content to display, or utilize a voice command to accomplish the same,” [0041] “Prompts from sign-in station 
102 may include audio prompts (e.g., text-to-speech, audio content, etc.), and/or visual cues to prompt the user to download the ‘app’ to the user's device. If the user does not have a handheld device, or declines downloading of the app, sign-in station 102 relies on other means to uniquely identify the user as described above (e.g., visual cue cards, audio passcodes, etc.),” [0052] “real-time synthesized text-to-speech which can be tailored to the user (for instance addressing him/her by name, in his or her native language)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of authenticating a user based on an identified spoken keyword by a user, triggering an audible interaction session between the user and the kiosk based on the keyword as taught by Decanne and the intelligent collection box of Kashi with the motivation to enable an authenticated user to utilize the kiosk (Decanne [0039]).
	Although Kashi teaches determining a request from the user, wherein the request is a request for delivery of an item (see [0122] “the device can operate intelligently absent generated data and modify its behavior based on input information. For instance, if a perishable item such as ice cream is ordered for delivery to the device via an online retailer, the refrigeration compartment can automatically turn on and commence its cooling to an optimal ice cream preserving temperature based on the data from the online retailer specifying the delivery time frame, the item to be delivered, the user identity associated with the order and other such information related to the order.”  The retailer provides input to the device and the device turns on the refrigeration compartment; thus, an interaction occurs between the retailer and the device), Kashi does not explicitly teach, however Lampert teaches determining an audible request from the user (see [0015] “a fulfillment device 22 may be voice-activated and the customer may merely speak their request in the vicinity of the fulfillment device 22 to initiate a request. In response to the spoken request, the fulfillment device 22 may record the audio of the spoken request to obtain a digital representation of the spoken request, generate an audio request which includes the digital representation, and forward the audio request to the request processing system 30 for processing”); and 
	presenting a response from among a plurality of responses based on the determined audible request, wherein the audible request is a request for delivery of an item and the response is an audible response to the request for delivery using the speaker (see [0039] “the request management system 80 may determine that the request is for purchasing of one or more identified goods.  The 
request management system 40 may send the request to a goods fulfillment service the fulfillment system 80. The goods fulfillment service may cause the identified goods to be gathered, may cause the gathered goods to be shipped to the customer, and may bill the customer accordingly for the shipped goods,” [0067] “The fulfillment system 80 receives the order from either the automatic flow 401 or the human-assisted flow 402. The appropriate fulfillment service for the received order may process the order and provide the client computing device 20 with an appropriate response. As shown in FIG. 5, the fulfillment system 80 may respond to a computing device 20 via a text or voice messages,” [0068] “the fulfillment system 80 may provide a suitable voice message for responding to the request. For example, an employee via a computing device 82 may record a suitable voice response to the received request. As further shown in FIG. 5, the fulfillment system 80 may utilize a speech-to-text (STT) service 71 of the NLP system 70 to convert a voice message to a textual message, which may be sent to the computing device 24 in lieu of or in addition to the voice message. The fulfillment system 80 may further utilize a text-to-speech (TTS) service 73 of the NLP system 70 to convert a textual message to a synthesized voice message suitable for playback by the fulfillment device 22”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the intelligent collection box of Kashi the process of determining an audible request from the user and presenting a response from among a plurality of responses based on the determined audible request, wherein the audible request is a request for delivery of an item and the response is an audible response to the request for delivery using the speaker as taught by Lampert since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of an intelligent collection box that presents a response to a determined audible request for delivery of an item from a user based on the determined audible request, wherein the response is an audible response to the request for delivery using a speaker.
	Kashi does not explicitly teach, however Vaghi teaches wherein the intelligent collection box is configured to mount onto the delivery service collection box (see [0104] “FIG. 12 also shows that a scale 600 maybe supported on a surface of the mail box. The scale may be mechanical or electrical and may be allowed to loosely rest on the surface or, for stability, may be removably or permanently mounted to the surface using any conventional means of attachment. For illustrative purposes, the scale is shown mounted to a surface of the control panel”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the intelligent collection box configured to mount onto a delivery service collection box as taught by Vaghi with the intelligent collection box of Kashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of an intelligent collection box configured to mount onto a delivery service collection box.
	Kashi does not explicitly teach, however Nitzan teaches providing a delivery fee indicator representing the delivery fee to the user (see [0049] “print a receipt for the sender and then commands the paper handling device 520 to eject that receipt. The receipt may consist of a legible photograph of the mail piece's envelope and an imprint including the postage, date, time, and AMRU identification number and/or location,” [0071] “The registration receipt consists of a legible photograph of the letter's envelope and an imprint including the paid postage, date, time, and AMRU identification number and/or location,” [0091] “the receipt, e.g., a registration receipt (see above), may contain a digital image of the envelope plus other pertinent information. The paper-handling device 520 will eject the receipt for the sender”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the intelligent collection box of Kashi the process of providing a delivery fee indicator representing the delivery fee to the user as taught by Nitzan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of an intelligent collection box that provides a delivery fee indicator representing the delivery fee to the user.
	Regarding Claim 2, Kashi teaches a collection box system for delivery items (Fig. 5A) the collection box system comprising:
a collection box (Fig. 5A, item 500); and
an intelligent collection box (Fig. 1, item 100) comprising:
a processor (Fig. 1, item 112);
a computer-readable data storage device, operably connected to the processor, that stores program instructions (Fig. 1, item 114; see also 0046 where further represents that the system can include a computer-readable storage media having stored thereon computer executable components, and a processor configured to execute computer executable components stored in the computer-readable storage media.); 
a speaker operably connected to the processor (Fig. 17, items 1734 and 1736; see also 0162 where further explains that output adapter 1734 is provided to illustrate that there are some output devices 1736 like monitors, speakers, and printers, among other output devices 1736, which require special adapters. The output adapters 1734 include, by way of illustration and not limitation, video and sound cards that provide a means of connection between the output device 1736 and the system bus 1708.);
a microphone operably connected to the processor (See 0095 where further elaborates on the notion that the device can send an audio or video recording of a transaction (e.g., delivery, pick-up, access to a storage compartment by a non-owner user, attempted theft, etc.) as recorded by cameras and microphones installed within or on the encasing of the device (e.g., on top of the device) and inside the compartments.);
a weighing scale (see Fig. 5, item 510; see also [0086] where further describes that one or more compartments can implement a weighing mechanism to weigh contents within a compartment. For instance, the weight of a package within a particular compartment can be determined by device by utilizing a weighing scale or weighing platform integrated into a respective compartment.); and
a network interface operably connected to the processor (Fig. 1, item 116);
wherein the program instructions, when executed by the processor, cause the intelligent collection box to perform operations (Fig. 1, item 114; see also 0046 where further explains that a computer readable storage device is provided to include instructions that, in response to execution, cause a system including a processor to perform operations that facilitate the secure storage of and access to items for delivery.) comprising:
detecting a user (Fig. 6, item 610; see also 0111, which further describes that monitoring component 610 can monitor the GPS coordinates of the smart mailbox device, a user of the smart mailbox device (e.g., delivery person within a proximity of the device as determined by an authorized device such as a tablet or mobile phone), and/or a drone or delivery vehicle);
interactively repeating the detecting, the identifying, the determining that the one or more spoken keywords match the predefined user interaction trigger, the determining the request related to item delivery from the interaction session, and the presenting (See 0045 where articulates that the smart mailbox device can comprise a variety of embodiments that allow for the storage of multiple items for a variety of owners and allows for the temporary access by various users (e.g., delivery personnel) and continuous access to the compartments for other users (e.g., owners of the items, intended recipients of the items. Additionally, see 0105, which further describes that a system 600 in Fig. 6 is configured to facilitate various operations associated with the device embodiments (e.g., device 100-device 500). In an embodiment, the system is integrated into the device embodiments and provides an infrastructure that allows users to interact with the device. For instance, the system can allow a merchant to use an API associated with the device to determine if the device is installed at a delivery location. Therefore, these strongly imply on the notion that multiple users can get access to the system upon authorization, and the system can interact with such users and repeat the process upon each user’s requests and commands); and

determining a delivery fee for the item using the weighing scale (see [0087] “the weighing 
component in association with the postage generation component of the device can weigh a package and generate a postage payment indicia based on the weight of the package. Thus a compartment of the device can accurately and precisely apply a postage payment to a package and ready such package for pick-up and sending to an intended recipient using the device”)
	Kashi does not explicitly teach, however Decanne teaches identifying one or more spoken keywords spoken by the user; determining that the one or more spoken keywords match a predefined user interaction trigger; triggering an audible interaction session between the user and the intelligent collection box based on the determining that the one or more spoken keywords match the predefined user interaction trigger, wherein the interaction session comprises an interactive audible dialogue between the user and the intelligent collection box (see [0039] “user authentication using either image/video recognition or audio recognition is established at the sign-in station,” [0048] “the interactive kiosk 104 may request that the user speaks the keyword provided to the user at the sign-in kiosk,” Claim 5 “kiosks identify users by requesting the user to speak the assigned audio password into a microphone associated with each kiosk,” [0032] “the user interacts with touch-free interactive kiosks 104 utilizing other methods, such as voice cues, hand gestures, etc. In one embodiment, a user may make a swiping motion in order to skip content or select different content to display, or utilize a voice command to accomplish the same,” [0041] “Prompts from sign-in station 102 may include audio prompts (e.g., text-to-speech, audio content, etc.), and/or visual cues to prompt the user to download the ‘app’ to the user's device. If the user does not have a handheld device, or declines downloading of the app, sign-in station 102 relies on other means to uniquely identify the user as described above (e.g., visual cue cards, audio passcodes, etc.),” [0052] “real-time synthesized text-to-speech which can be tailored to the user (for instance addressing him/her by name, in his or her native language)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of authenticating a user based on determining that an identified spoken keyword by a user matches a predefined user interaction trigger, triggering an audible interaction session between the user and the kiosk based on the determining that the keyword matches the predefined user interaction trigger as taught by Decanne and the intelligent collection box of Kashi with the motivation to enable an authenticated user to utilize the kiosk (Decanne [0039]).
	Although Kashi teaches determining a request from the user, wherein the request is a request for delivery of an item (see [0122] “the device can operate intelligently absent generated data and modify its behavior based on input information. For instance, if a perishable item such as ice cream is ordered for delivery to the device via an online retailer, the refrigeration compartment can automatically turn on and commence its cooling to an optimal ice cream preserving temperature based on the data from the online retailer specifying the delivery time frame, the item to be delivered, the user identity associated with the order and other such information related to the order.”  The retailer provides input to the device and the device turns on the refrigeration compartment; thus, an interaction occurs between the retailer and the device), Kashi does not explicitly teach, however Lampert teaches determining an audible request from the user (see [0015] “a fulfillment device 22 may be voice-activated and the customer may merely speak their request in the vicinity of the fulfillment device 22 to initiate a request. In response to the spoken request, the fulfillment device 22 may record the audio of the spoken request to obtain a digital representation of the spoken request, generate an audio request which includes the digital representation, and forward the audio request to the request processing system 30 for processing”); and 
	presenting, to the user, an audible response from among a plurality of audible responses based on the determined audible request, wherein the audible request is a request for delivery of an item and the audible response is an audible response to the request via the speaker (see [0039] “the request management system 80 may determine that the request is for purchasing of one or more identified goods.  The request management system 40 may send the request to a goods fulfillment service the fulfillment system 80. The goods fulfillment service may cause the identified goods to be gathered, may cause the gathered goods to be shipped to the customer, and may bill the customer accordingly for the shipped goods,” [0067] “The fulfillment system 80 receives the order from either the automatic flow 401 or the human-assisted flow 402. The appropriate fulfillment service for the received order may process the order and provide the client computing device 20 with an appropriate response. As shown in FIG. 5, the fulfillment system 80 may respond to a computing device 20 via a text or voice messages,” [0068] “the fulfillment system 80 may provide a suitable voice message for responding to the request. For example, an employee via a computing device 82 may record a suitable voice response 
to the received request. As further shown in FIG. 5, the fulfillment system 80 may utilize a speech-to-text (STT) service 71 of the NLP system 70 to convert a voice message to a textual message, which may be sent to the computing device 24 in lieu of or in addition to the voice message. The fulfillment system 80 may further utilize a text-to-speech (TTS) service 73 of the NLP system 70 to convert a textual message to a synthesized voice message suitable for playback by the fulfillment device 22”) (please see claim 1 rejection for combination rationale).
	Kashi does not explicitly teach, however Vaghi teaches wherein the intelligent collection box is configured to mount onto the collection box (see [0104] “FIG. 12 also shows that a scale 600 maybe supported on a surface of the mail box. The scale may be mechanical or electrical and may be allowed to loosely rest on the surface or, for stability, may be removably or permanently mounted to the surface using any conventional means of attachment. For illustrative purposes, the scale is shown mounted to a surface of the control panel”) (please see claim 1 rejection for combination rationale).
	Kashi does not explicitly teach, however Nitzan teaches providing a delivery fee indicator representing the delivery fee to the user (see Abstract “A mail handling device receives mail. A monitor displays required postage indicating that special handling is requested for processing the mail. A printer prints a bar code corresponding to the postage, on the mail. A credit card reader receives appropriate 
payment for special handling services and provides a receipt to the sender”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the intelligent collection box of Kashi the process of providing a delivery fee indicator representing the delivery fee to the user as taught by Nitzan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of an intelligent collection box that provides a delivery fee indicator representing the delivery fee to the user.
	Regarding Claim 4, Kashi, Decanne, Lampert, Vaghi, and Nitzan teach the system of claim 2.  Kashi further teaches wherein the delivery fee indicator is a delivery fee code for placing on the item (see [0087] “any of the devices can generate a stamp or other postage indicia indicating the payment of a price associated with delivery or shipment of a package stored in a compartment. The device can employ technology to generate electronic stamps, definitive stamps, forever stamps, commemorative stamps, semi-postal stamps, print postage indicia (e.g., using a postage meter integrated within the device), mailing permit imprints, customized postage indicia, certified mail payments, or other such postage indicia. Furthermore, in an aspect, the weighing component in association with the postage generation component of the device can weigh a package and generate a postage payment indicia based on the weight of the package. Thus a compartment of the device can accurately and precisely apply a postage payment to a package”).
	Regarding Claim 5, Kashi, Decanne, Lampert, Vaghi, and Nitzan teach the system of claim 2.  Kashi further teaches wherein the intelligent collection box further comprises an electrical power generator configured to power components of the intelligent collection box (Fig. 5, item 520; see also 0045 and 0098, which further explains that the device 500 includes a battery compartment 520 that stores a battery to power device 500. The device 500 may be a digital device, also referred to as a smart mailbox, an electronic storage device, device, etc.).
	Regarding Claim 7, Kashi, Decanne, Lampert, Vaghi, and Nitzan teach the system of claim 2.  Kashi does not explicitly teach, however Decanne teaches wherein the operations further comprise:  authenticating the user using voice authentication (see [0039] “user authentication using either image/video recognition or audio recognition is established at the sign-in station,” [0048] “the interactive kiosk 104 may request that the user speaks the keyword provided to the user at the sign-in kiosk,” Claim 5 “kiosks identify users by requesting the user to speak the assigned audio password into a microphone associated with each kiosk,” [0041] “sign-in station 102 relies on other means to uniquely identify the user as described above (e.g., visual cue cards, audio passcodes, etc.)”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 10, Kashi, Decanne, Lampert, Vaghi, and Nitzan teach the system of claim 2.  Kashi further teaches wherein the operations further comprise:  sending documents to a device of the user (Fig. 1, item 150; see also 0052, which further explains that data can be transferred from smart mailbox device to a user device 150 using a network 116 or network resources. These network resources 116 can include an entity that can be identified, named, addressed or handled, in any way whatsoever, in the web at large, or in any networked information system. For example, network resources 116 can include but are not limited to, a web page, a specific region/part of a web page, an application, a document included in an application, or a document at a digital application distribution store. For example, mailbox device 100 can include an entity configured to provide content or content items to a user at a client device 150 via a network (e.g., the Internet). For example, content provider 102 can include a website or application configured to present pictures, articles, blogs, videos, or other types of content items to client devices 150 via a network.).
	Regarding Claim 11, Kashi, Decanne, Lampert, and Vaghi teach the system of claim 2.  Kashi further teaches wherein the intelligent collection box is retrofitted to the collection box (See 0098 where further elaborates on the characteristic of the smart mailbox system such that, for example, a weighing compartment 510 may be capable of comprising features (e.g., floor with concealed or unconcealed scale, weight sensors, all plains of the compartment retrofitted with sensors, etc.) that facilitate determination of a weight corresponding to a stored item.).
	Regarding Claim 12, Kashi teaches a method (Figs. 13 through 16) comprising:
detecting, by an intelligent collection box, a user using one or more sensors (Fig. 6, item 610; see also 0111, which further describes that monitoring component 610 can monitor the GPS coordinates of the smart mailbox device, a user of the smart mailbox device (e.g., delivery person within a proximity of the device as determined by an authorized device such as a tablet or mobile phone), and/or a drone or delivery vehicle.);
interactively repeating, by the intelligent collection box using the processor, the input device and the output device, the receiving, and the presenting (See 0045 where articulates that the smart mailbox device can comprise a variety of embodiments that allow for the storage of multiple items for a variety of owners and allows for the temporary access by various users (e.g., delivery personnel) and continuous access to the compartments for other users (e.g., owners of the items, intended recipients of the items. Additionally, see 0105, which further describes that a system 600 in Fig. 6 is configured to facilitate various operations associated with the device embodiments (e.g., device 100-device 500). In an embodiment, the system is integrated into the device embodiments and provides an infrastructure that allows users to interact with the device. For instance, the system can allow a merchant to use an API associated with the device to determine if the device is installed at a delivery location. Therefore, these strongly imply on the notion that multiple users can get access to the system upon authorization, and the system can interact with such users and repeat the process upon each user’s requests and commands.),
wherein the intelligent collection box comprises a weighing scale (Fig. 1, item 100; see also 0086, which further illustrates that one or more compartments can implement a weighing mechanism to weigh contents within a compartment. For instance, the weight of a package within a particular compartment can be determined by device 100 by utilizing a weighing scale or weighing platform integrated into a respective compartment. The scale can be calibrated and contain an overload protector. Furthermore, the scale can include the ability to tare packages, automate the measuring of a package, convert various units (e.g., grams to pounds and ounces), and connect with a display (e.g., device display or user device display such as a tablet or mobile phone) to present the weight data.); and
determining a delivery fee for the item using the weighing scale (see [0087] “the weighing 
component in association with the postage generation component of the device can weigh a package and generate a postage payment indicia based on the weight of the package. Thus a compartment of the device can accurately and precisely apply a postage payment to a package and ready such package for pick-up and sending to an intended recipient using the device”).
	Kashi does not explicitly teach, however Decanne teaches identifying, by the intelligent collection box using a microphone, one or more spoken keywords spoken by the user; determining, by the intelligent collection box using a processor, that the one or more spoken keywords match a predefined user interaction trigger; triggering, by the intelligent collection box, an audible interaction session between the user and the intelligent collection box based on the determining that the one or more spoken keywords match the predefined user interaction trigger, wherein the interaction session comprises an interactive audible dialogue between the user and the intelligent collection box (see [0039] “user authentication using either image/video recognition or audio recognition is established at the sign-in station,” [0048] “the interactive kiosk 104 may request that the user speaks the keyword provided to the user at the sign-in kiosk,” Claim 5 “kiosks identify users by requesting the user to speak 
the assigned audio password into a microphone associated with each kiosk,” [0032] “the user interacts with touch-free interactive kiosks 104 utilizing other methods, such as voice cues, hand gestures, etc. In one embodiment, a user may make a swiping motion in order to skip content or select different content to display, or utilize a voice command to accomplish the same,” [0041] “Prompts from sign-in station 
102 may include audio prompts (e.g., text-to-speech, audio content, etc.), and/or visual cues to prompt the user to download the ‘app’ to the user's device. If the user does not have a handheld device, or declines downloading of the app, sign-in station 102 relies on other means to uniquely identify the user as described above (e.g., visual cue cards, audio passcodes, etc.),” [0052] “real-time synthesized text-to-speech which can be tailored to the user (for instance addressing him/her by name, in his or her native language)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of authenticating a user based on determining that an identified spoken keyword by a user matches a predefined user interaction trigger, triggering an audible interaction session between the user and the kiosk based on the determining that the keyword matches the predefined user interaction trigger as taught by Decanne and the intelligent collection box of Kashi with the motivation to enable an authenticated user to utilize the kiosk (Decanne [0039]).
	Although Kashi teaches receiving, by the intelligent collection box using an input device, a request related to item delivery (see [0122] “the device can operate intelligently absent generated data and modify its behavior based on input information. For instance, if a perishable item such as ice cream is ordered for delivery to the device via an online retailer, the refrigeration compartment can automatically turn on and commence its cooling to an optimal ice cream preserving temperature based on the data from the online retailer specifying the delivery time frame, the item to be delivered, the user identity associated with the order and other such information related to the order.”  The retailer provides input to the device and the device turns on the refrigeration compartment; thus, an interaction occurs between the retailer and the device), Kashi does not explicitly teach, however Lampert teaches receiving using an input device an audible request (see [0015] “a fulfillment device 22 may be voice-activated and the customer may merely speak their request in the vicinity of the fulfillment device 22 to initiate a request. In response to the spoken request, the fulfillment device 22 may record the audio of the spoken request to obtain a digital representation of the spoken request, generate an audio request which includes the digital representation, and forward the audio request to the request processing system 30 for processing”); and 
	presenting to the user, by the intelligent collection box using an output device, an audible response from among a plurality of audible responses based on the received audible request, wherein the audible request is a request related to item delivery and the audible response is an audible response to the request (see [0003] “select from several options for shipping the purchased goods, and provide an address to which the purchased goods are to be delivered,” [0068] “the fulfillment system 
80 may provide a suitable voice message for responding to the request. For example, an employee via a computing device 82 may record a suitable voice response to the received request. As further shown in FIG. 5, the fulfillment system 80 may utilize a speech-to-text (STT) service 71 of the NLP system 70 to convert a voice message to a textual message, which may be sent to the computing device 24 in lieu of or in addition to the voice message. The fulfillment system 80 may further utilize a text-to-speech (TTS) service 73 of the NLP system 70 to convert a textual message to a synthesized voice message suitable for playback by the fulfillment device 22,” [0045] “the I/O and peripheral devices 250 may include … audio speakers,” [0039] “the request management system 80 may determine that the request is for purchasing of one or more identified goods.  The request management system 40 may send the request 
to a goods fulfillment service the fulfillment system 80. The goods fulfillment service may cause the identified goods to be gathered, may cause the gathered goods to be shipped to the customer, and may bill the customer accordingly for the shipped goods,” [0067] “The fulfillment system 80 receives the order from either the automatic flow 401 or the human-assisted flow 402. The appropriate fulfillment service for the received order may process the order and provide the client computing device 20 with an appropriate response. As shown in FIG. 5, the fulfillment system 80 may respond to a computing device 20 via a text or voice messages”) (please see claim 1 rejection for combination rationale).
	Kashi does not explicitly teach, however Vaghi teaches wherein the intelligent collection box is configured to mount onto the delivery service collection box (see [0104] “FIG. 12 also shows that a scale 600 maybe supported on a surface of the mail box. The scale may be mechanical or electrical and may be allowed to loosely rest on the surface or, for stability, may be removably or permanently mounted to the surface using any conventional means of attachment. For illustrative purposes, the scale is shown mounted to a surface of the control panel”) (please see claim 1 rejection for combination rationale).
	Kashi does not explicitly teach, however Nitzan teaches providing a delivery fee indicator representing the delivery fee to the user (see Abstract “A mail handling device receives mail. A monitor displays required postage indicating that special handling is requested for processing the mail. A printer prints a bar code corresponding to the postage, on the mail. A credit card reader receives appropriate 
payment for special handling services and provides a receipt to the sender”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the intelligent collection box of Kashi the process of providing a delivery fee indicator representing the delivery fee to the user as taught by Nitzan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of an intelligent collection box that provides a delivery fee indicator representing the delivery fee to the user.
	Regarding Claim 14, Kashi, Decanne, Lampert, and Vaghi teach the system of claim 12.  Kashi further teaches wherein detecting the user comprises detecting that the user is within a predetermined range of the intelligent collection box (Fig. 6, item 610; see also 0111, which further describes that monitoring component 610 can monitor the GPS coordinates of the smart mailbox device, a user of the smart mailbox device (e.g., delivery person within a proximity of the device as determined by an authorized device such as a tablet or mobile phone), and/or a drone or delivery vehicle. See also 0113 where further explains that the smart mailbox device can identify the delivery person (e.g., using GPS chip, authentication components, etc.) within a proximity of the device, then automatically roll over to the user and after receiving the payload roll back to its docking station.).
	Regarding Claim 17, Kashi, Decanne, Lampert, and Vaghi teach the system of claim 12.  Kashi does not explicitly teach, however Ferguson teaches further comprising authenticating the user using voice authentication (see [0090] “the customer may open their respective compartment(s) by verifying their identity … the customer is verified through voice recognition of a keyword or key-phrase, wherein the autonomous or semi-autonomous vehicle comprises a microphone and a voice recognition application for recognition thereof”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of authenticating a user with an access code in Kashi with the process of authenticating a user with voice authentication as taught in Ferguson.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of user authentication with voice recognition of a keyword.
	Regarding Claim 21, Kashi, Decanne, Lampert, Vaghi, and Nitzan teach the intelligent collection box of claim 1.  Kashi further teaches wherein the delivery fee indicator is a delivery fee code for placing on the item (see [0087] “any of the devices can generate a stamp or other postage indicia indicating the payment of a price associated with delivery or shipment of a package stored in a compartment. The device can employ technology to generate electronic stamps, definitive stamps, forever stamps, commemorative stamps, semi-postal stamps, print postage indicia (e.g., using a postage meter integrated within the device), mailing permit imprints, customized postage indicia, certified mail payments, or other such postage indicia. Furthermore, in an aspect, the weighing component in association with the postage generation component of the device can weigh a package and generate a postage payment indicia based on the weight of the package. Thus a compartment of the device can accurately and precisely apply a postage payment to a package”).
	Regarding Claim 22, Kashi, Decanne, Lampert, Vaghi, and Nitzan teach the method of claim 12.  Kashi further teaches wherein the delivery fee indicator is a delivery fee code for placing on the item (see [0087] “any of the devices can generate a stamp or other postage indicia indicating the payment of a price associated with delivery or shipment of a package stored in a compartment. The device can employ technology to generate electronic stamps, definitive stamps, forever stamps, commemorative stamps, semi-postal stamps, print postage indicia (e.g., using a postage meter integrated within the device), mailing permit imprints, customized postage indicia, certified mail payments, or other such postage indicia. Furthermore, in an aspect, the weighing component in association with the postage generation component of the device can weigh a package and generate a postage payment indicia based on the weight of the package. Thus a compartment of the device can accurately and precisely apply a postage payment to a package”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kashi in view of Decanne, Lampert, Vaghi, Nitzan, and Shen (CN 205433230).
	Kashi in view of Decanne, Lampert, Vaghi, and Nitzan teaches the collection box system of claim 5.  Kashi does not explicitly teach, however Shen teaches wherein the electrical power generator comprises one or more photovoltaic generators (Fig. 3; see also 0011, which further describes that the solar cell combined with traditional mail, by the solar cell converts light energy into electrical energy and electrical energy by the photovoltaic controller stored in the built-in storage batteries, solar controller through the electron pair on the mail power is supplied to the lock or an electronic lock on a mailbox by the stored electric energy storage battery, which can replace the cumbersome use of the mechanical key to open mail, intelligent more convenient. See also the Abstract Section where further explains that the mailbox main part that possesses the mailbox door, set up in the solar cell of the surface of mailbox main part, set up in photovoltaic controller and energy storage battery in the mailbox main part, set up simultaneously in electronic lock on the mailbox door, solar cell with photovoltaic controller is connected, just photovoltaic controller with energy storage battery is connected, the electronic lock with photovoltaic controller's output is connected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashi to incorporate the teachings of Shen to arrive at the claim recitation in order for the system to be electronically powered by an electrical power generator in terms of solar and photovoltaic controller.
Claims 8, 9, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashi in view of Decanne, Lampert, Vaghi, Nitzan, and Kennewick (US 2016/0049152).
	Regarding Claim 8, Kashi in view of Decanne, Lampert, Vaghi, and Nitzan teaches the collection box system of claim 2.  Kashi does not explicitly teach, however Kennewick teaches wherein identifying the one or more spoken keywords spoken by the user comprises interpreting a spoken request using natural language processing (Fig. 1, item 100; see also 0024, which further describes that the voice-enabled device 100 may have access to shared knowledge relating to natural language processing capabilities, context, prior interactions, domain knowledge, short-term knowledge, long-term knowledge, and cognitive models for the various systems and multi-modal devices, providing a cooperative environment for resolving the multi modal interactions received at the voice-enabled device 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashi to incorporate the teachings of Kennewick to arrive at the claim recitation in order for the system to communicate with a user and to interpret the spoken request and interactive words by taking advantage of the natural language processing capabilities.
	Regarding Claim 9, Kashi in view of Decanne, Lampert, Vaghi, Nitzan, and Kennewick teaches the collection box system of claim 8.  Kashi does not explicitly teach, however Kennewick teaches determining a language of the spoken request (Fig. 1, item 120; see also 0026, which further describes that the Automatic Speech Recognizer (ASR) 120 may be configured to recognize one or more syllables, words, phrases, or other acoustic characteristics from the utterance using one or more dynamic recognition grammars and/or acoustic models. For example, in one implementation, the ASR 120 may use the dynamic recognition grammars and/or the acoustic models to recognize a stream of phonemes from the utterance based on phonetic dictation techniques.); and
	translating the language of the spoken request into a different language (Fig. 1, item 120; see also 0028, which further articulates that dynamic recognition grammars used in the ASR 120 may be optimized for different languages, contexts, domains, memory constraints, and/or other suitable criteria.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashi to incorporate the teachings of Kennewick to arrive at the claim recitation in order for the system to be able to recognize the conversational language being interacted by a user through an Automatic Speech Recognizer, and to further optimize such recognition based upon different languages and contexts.
	Regarding Claim 13, Kashi in view of Decanne, Lampert, Vaghi, and Nitzan teaches the collection box system of claim 12.  Kashi does not explicitly teach, however Kennewick teaches wherein detecting the user comprises detecting an utterance by the user (Fig. 1, item 120; see also 0026, which further describes that processing the utterance included in the multi-modal interaction may be initiated at the Automatic Speech Recognizer (ASR) 120, wherein the ASR 120 may generate one or more preliminary interpretations of the utterance. In one implementation, to generate the preliminary interpretations of the utterance, the ASR 120 may be configured to recognize one or more syllables, words, phrases, or other acoustic characteristics from the utterance using one or more dynamic recognition grammars and/or acoustic models. For example, in one implementation, the ASR 120 may use the dynamic recognition grammars and/or the acoustic models to recognize a stream of phonemes from the utterance based on phonetic dictation techniques.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashi to incorporate the teachings of Kennewick to arrive at the claim recitation in order for the method to recognize and detect the utterance and words communicated by a user using Automatic Speech Recognizer.
Regarding Claim 19, Kashi in view of Decanne, Lampert, Vaghi, and Nitzan teaches the collection box system of claim 12.  Kashi does not explicitly teach, however Kennewick teaches wherein the identifying, the determining, and the presenting are entirely spoken (Fig. 1, items 112 and 120; see also 0019, which further describes that the voice enabled device 100 may generally include an input device 112, or a combination of input devices 112, which may enable a user to interact with the voice enabled device 100 in a multi-modal manner. Also see 0026 where further explains that the Automatic Speech Recognizer (ASR) 120 may be configured to recognize one or more syllables, words, phrases, or other acoustic characteristics from the utterance using one or more dynamic recognition grammars and/or acoustic models. For example, in one implementation, the ASR 120 may use the dynamic recognition grammars and/or the acoustic models to recognize a stream of phonemes from the utterance based on phonetic dictation techniques.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashi to incorporate the teachings of Kennewick to arrive at the claim recitation in order for the method to enable the smart mailbox system to interact and communicate with a user through conversational commands by taking advantage of the Automatic Speech Recognizer modality.
	Regarding Claim 20, Kashi in view of Decanne, Lampert, Vaghi, and Nitzan teaches the collection box system of claim 12.  Kashi does not explicitly teach, however Kennewick teaches determining a language of the one or more spoken keywords (Fig. 1, item 120; see also 0026, which further describes that the Automatic Speech Recognizer (ASR) 120 may be configured to recognize one or more syllables, words, phrases, or other acoustic characteristics from the utterance using one or more dynamic recognition grammars and/or acoustic models. For example, in one implementation, the ASR 120 may use the dynamic recognition grammars and/or the acoustic models to recognize a stream of phonemes from the utterance based on phonetic dictation techniques.); and
translating the language of the one or more spoken keywords into a different language (Fig. 1, item 120; see also 0028, which further articulates that dynamic recognition grammars used in the ASR 120 may be optimized for different languages, contexts, domains, memory constraints, and/or other suitable criteria.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashi to incorporate the teachings of Kennewick to arrive at the claim recitation in order for the method to enable the smart mailbox system to recognize the conversational language being interacted by a user through an Automatic Speech Recognizer, and to further optimize such recognition based upon different languages and contexts.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kashi in view of Decanne, Lampert, Vaghi, Nitzan, and Pasupalak (US 2017/0228367).
	Kashi in view of Decanne, Lampert, Vaghi, and Nitzan teaches the collection box system of claim 12.  Kashi does not explicitly teach, however Pasupalak teaches wherein identifying, by the intelligent collection box, the one or more spoken keywords spoken by the user comprises translating the one or more spoken keywords into computer-usable format using a language and speech processing service (¶6 shows speech engine generating text representation of a search including a digital format such that “computing device may provide a speech recognition engine for generating a text representation of the at least one query, the text representation comprising a digital format and said audio input comprising a sound wave”. Further ¶60 shows an additional way to process the spoken audio by “speech recognition module 112 may employ one or many techniques for converting the inputted audio signals from the user into a digital format for further processing. The digital format may be an audio file, a text file, or any other digital format or combination of digital formats. The speech recognition service 112 transforms the substance of the input from an audio query (wherein the user intent is embodied in a sound wave) to a digital format such as text string (wherein the user intent is embodied in an electronic digital medium) which can then be processed by an electronic device such as a computer or smartphone”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashi to incorporate the teachings of Pasupalak to arrive at the claim recitation in order for the method to identify keywords spoken by the user comprises translating keywords into computer-usable format using a language and speech processing service.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kashi in view of Decanne, Lampert, Vaghi, Nitzan, Pasupalak, and Wolverton (US 2014/0136013).
	Kashi in view of Decanne, Lampert, Vaghi, Nitzan, and Pasupalak teaches the collection box system of claim 15.  Kashi does not explicitly teach, however Wolverton teaches wherein identifying the one or more keywords comprises identifying the keywords using a bag-of-words model (see [0080] “the method 200 formulates a computer-executable search based on the (context-enhanced, as needed) input 102. As noted above, a bag-of-words model may be used, e.g., to parse the non-superfluous words of conversational spoken language input and generate a search query”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the intelligent collection box of Kashi the process of identifying spoken keywords using a bag-of-words model as taught by Wolverton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of an intelligent collection box that identifies spoken keywords using a bag-of-words model.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been fully considered but they are not persuasive.
	More specifically, Applicant’s arguments with respect to the prior art rejections of claims 1, 2, 4, and 12, have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

/OMAR ZEROUAL/Primary Examiner, Art Unit 3628